Case: ye Document #: 1-26 Filed: 10/08/20 Page 1 of 1 PagelD #:131

IN THE CIRCUIT COURT OF THE N NTH JUDICIAL CIRCUIT
LAKE C ols

SARWA s Ye WwW Ww
Tait? ey CUD UYYS
= \ se Case No. OK 4
WD NN)
SO AAM CN Jano ;
| ORDER \ heed far
Vis HA aAr Crt hy a \c a
ae? Cech! POSSE Oty S; ce Sek, a ig
(ZIAVIDK Va low CO hee OY Orr’r esr as aM,
Cor Sel kf Caron, eye i parse WNW ber loele LE
A hee Care OZ hs Colly LOO +Se_ oy
ao Soe oR A Oe )> 7 |
ele shee “O des Avec & 2of

ve : LSe-
WDAWS Mak VS caro a eh
at (.29 2?.M tN SSG Esco. t= > a.
<a nD it (ow rr rola A ear eS Yeeka | 2

Rpt CA ate ole (eerere FT

 

   

coe At of > , Oo 4 Lar Saxe
(Gtr daly n earl Mush a fer Mr 4
d ff ee S , ‘> oO»
bec Zr mre bAAK wl sch 1078 -

has: Or da, rAd SS OMS eR
yp Ds. Carlene j

My JUDG
Dated this oO day of Marck , 20 l a : - /\

pmewir «. Swona\lyar i Skelo,
Address: _| (o(_ 2). La SOO

City: C wy ea 432 State: (L-
Phone: x 2 & J00 Zip Code: Ocal

Fax “S(¢_C-c\O4L04

ARDC: _(o SO Ké\ 07, \

 

 

 

171-94 (Rev. 10/11)

Z: 3G pr.
